DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed October 7, 2021 with respect to claims 1-20 have been considered but are moot because the examiner has cited Frolov et al. (2004/0156096) to teach the amended limitations of independent claims 1 and 19.
Applicant’s arguments filed October 7, 2021 with respect to claim 21 has been considered but are moot because the examiner has cited Hipsley (2014/0316388) to teach the amended limitations of independent claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhawalkar et al. (2009/0227995) in view of Lin et al. (2013/0107898) and Rieger et al. (5,742,634) and Frolov et al. (2004/0156096).

Regarding claim 1, Bhawalkar et al. disclose: a pump laser (110) operable to generate a pump laser beam (Fig. 1, [0040]); a seed laser (120) operable to receive the pump laser beam and to generate a seed laser beam (Fig. 1, [0040]).
Bhawalkar et al. do not disclose: sub-nanosecond laser system, an optical fiber operable to receive the pump laser beam and the seed laser beam; and an amplifier coupled to the optical fiber and operable to receive the seed laser beam and the pump laser beam from the optical fiber, wherein the pump laser is operable to simultaneously deliver the pump laser beam directly to both the seed laser and the amplifier to support automatic synchronization of the seed laser and the amplifier. 
Lin et al. disclose: an optical fiber (124) operable to receive the seed laser beam; and an amplifier (134) coupled to the optical fiber and operable to receive the seed laser from the optical fiber (Fig. 1, [0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bhawalkar by adding an optical fiber and amplifier as disclosed by Lin between the seed laser and the frequency doubling crystal in order to transport the 
Bhawalkar as modified do not disclose: sub-nanosecond laser system; wherein the pump laser is operable to simultaneously deliver the pump laser beam directly to both the seed laser and the amplifier to support automatic synchronization of the seed laser and the amplifier.
Rieger et al. disclose: Q-switched sub-nanosecond laser system (col 1, lines 14-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bhawalkar as modified by designing the Q-switched cavity with a short resonator in order to obtain sub-nanosecond laser pulses.
Bhawalkar as modified do not disclose: wherein the pump laser is operable to simultaneously deliver the pump laser beam directly to both the seed laser and the amplifier to support automatic synchronization of the seed laser and the amplifier.
Frolov et al. disclose: common pump source coupled to a plurality waveguides and used to pump said waveguides (claim 18, claim 26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bhawalkar as modified by using one pump for both the seed laser and the amplifier in order to eliminate the complication of pulse synchronization between the seed laser and amplifier. The device as modified disclose: wherein the pump laser is operable to simultaneously deliver the pump laser beam directly to both the seed laser and the amplifier to support automatic synchronization of the seed laser and the amplifier (pump beam coupled simultaneously to both seed laser and amplifier via waveguides).

Regarding claim 2, Bhawalkar as modified disclose: wherein the pump laser is a solid-state laser pumped by at least one flash lamp (101) (Bhawalkar, Fig. 1, [0040]).
Bhawalkar et al. do not disclose: the pump laser emits laser pulses with energies greater than 1 J and durations shorter than 0.5 msec. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a solid state pump laser emitting pulses at an energy value and at a pulse duration. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the pulse energy and pulse duration by routine experimentation.

Regarding claim 3, Bhawalkar as modified discloses: wherein the pump laser is an alexandrite laser or diode laser (Bhawalkar, Fig. 1, [0040]). 

Regarding claim 4, Bhawalkar as modified discloses: wherein the pump laser includes two portions, one of which is operable to pump the seed laser while the other portion is operable to pump the amplifier via the optical fiber (Mourou, col 1, lines 52-65).

Regarding claim 10, Bhawalkar as modified discloses: wherein the amplifier is operable to receive and amplify a sub-nanosecond pulsed laser light emitted by the seed laser (Lin, Fig. 1, [0005]). 

Regarding claim 11, Bhawalkar as modified discloses: wherein the seed laser is operable to output a sub-nanosecond pulsed laser beam (seed laser is Q-switched and outputs sub-nanosecond pulses) (see the rejection of claim 1). 

Regarding claim 12, Bhawalkar as modified discloses: wherein the seed laser comprises at least a gain medium (126) and a passive Q-switch (123) (Bhawalkar, Fig. 1, [0041], [0042]).

Regarding claim 17, Bhawalkar as modified discloses: wherein the optical fiber is operable to deliver both the seed laser and the pump laser (optical fiber of Bhawalkar as modified delivers both the seed laser output and the pump laser output to the amplifier) (see the rejection of claim 1). 

Regarding claim 18, Bhawalkar as modified discloses: wherein the optical fiber is operable to provide optical alignment and spatial overlap between the seed laser beam and a pumped gain region in the amplifier (implicitly taught by the device of Bhawalkar as modified) (see the rejection of claim 1). 

Regarding claim 19, Bhawalkar et al. disclose: a seed laser (120) operable to receive a pump laser beam generated by a pump laser (110) and generate a seed laser beam (Fig. 1, [0040]). 
Bhawalkar et al. do not disclose: sub-nanosecond laser system, an amplifier; an optical fiber coupled to the amplifier; wherein the optical fiber is operable to receive the seed laser beam and the pump laser beam and transmit the seed laser beam and the pump laser beam to the amplifier, and wherein the pump laser is operable to simultaneously deliver the pump laser beam directly to both the seed laser and the amplifier to support automatic synchronization of the seed laser and the amplifier.
Lin et al. disclose: an optical fiber (124) operable to receive the seed laser beam; and an amplifier (134) coupled to the optical fiber and operable to receive the seed laser from the optical fiber (Fig. 1, [0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bhawalkar by adding an optical fiber and amplifier as disclosed by Lin between seed laser and the frequency doubling crystal in order to transport the 
Bhawalkar as modified do not disclose: sub-nanosecond laser system; wherein the pump laser is operable to simultaneously deliver the pump laser beam directly to both the seed laser and the amplifier to support automatic synchronization of the seed laser and the amplifier.
Rieger et al. disclose: Q-switched sub-nanosecond laser system (col 1, lines 14-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bhawalkar as modified by designing the Q-switched cavity with a short resonator in order to obtain sub-nanosecond laser pulses.
Bhawalkar as modified do not disclose: wherein the pump laser is operable to simultaneously deliver the pump laser beam directly to both the seed laser and the amplifier to support automatic synchronization of the seed laser and the amplifier.
Frolov et al. disclose: common pump source coupled to a plurality waveguides and used to pump said waveguides (claim 18, claim 26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bhawalkar as modified by using one pump for both the seed laser and the amplifier in order to eliminate the complication of pulse synchronization between the seed laser and amplifier. The device as modified disclose: wherein the pump laser is operable to simultaneously deliver the pump laser beam directly to both the seed laser and the amplifier to support automatic synchronization of the seed laser and the amplifier (pump beam coupled simultaneously to both seed laser and amplifier via waveguides).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bhawalkar et al. (2009/0227995) in view of Lin et al. (2013/0107898), Rieger et al. (5,742,634), Frolov et al. (2004/0156096) and Rockwell et al. (2015/0117473).

Regarding claim 5, Bhawalkar as modified do not disclose: wherein the optical fiber is a multimode fiber or a hollow core fiber.
Rockwell et al. disclose: multimode optical fiber operable to receive pump laser beam and seed laser beam. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bhawalkar as modified by using a multimode fiber to receive the pump and seed laser since the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a laser system comprising a multimode optical fiber guiding pump and seed laser pulses to an amplifier.

Claims 6, 8, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhawalkar et al. (2009/0227995) in view of Lin et al. (2013/0107898), Rieger et al. (5,742,634), Frolov et al. (2004/0156096) and Webb et al. (2008/0077195).

Regarding claim 6, Bhawalkar as modified does not disclose: wherein the amplifier is located within a treatment handpiece. 
Webb et al. disclose: fiber laser device located in a handpiece (Fig. 1H, [0095]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bhawalkar as modified by placing the laser system in a treatment handpiece in order to more easily maneuver the laser device when treating a patient. 

Regarding claim 8, Bhawalkar as modified discloses: further comprising a frequency multiplying segment (124) (Fig. 1, [0041]).
Bhawalkar as modified does not disclose: wherein the frequency multiplying segment is located within the treatment handpiece. 
Webb et al. disclose: fiber laser device located in a handpiece (Fig. 1H, [0095]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bhawalkar as modified by placing the amplifier and frequency multiplying segment in a treatment handpiece in order to change the output wavelength of the laser device.

Regarding claim 9, Bhawalkar as modified discloses: further comprising a frequency doubling device (124) (Fig. 1, [0041]).
Bhawalkar as modified does not disclose: wherein the frequency doubling device is located within the treatment handpiece.
Webb et al. disclose: fiber laser device located in a handpiece (Fig. 1H, [0095]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bhawalkar as modified by placing the amplifier and frequency doubling device in a treatment handpiece in order to change the output wavelength of the laser device.

Regarding claim 20, Bhawalkar as modified do not disclose: wherein the amplifier is located within a treatment handpiece.
Webb et al. disclose: fiber laser device located in a handpiece (Fig. 1H, [0095]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bhawalkar as modified by placing the laser system in a treatment handpiece in order to more easily maneuver the laser device when treating a patient. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bhawalkar et al. (2009/0227995) in view of Lin et al. (2013/0107898), Rieger et al. (5,742,634), Frolov et al. (2004/0156096), Webb et al. (2008/0077195) and Andersen et al. (6,236,497).

Regarding claim 7, Bhawalkar as modified discloses: the amplifier is located within a treatment handpiece (see the rejection of claim 6).
Bhawalkar as modified do not disclose: further comprising a pump beam shaping segment to deliver a specific spot size into an amplifier gain medium for optimizing extraction efficiency, wherein the pump beam shaping segment is located within the treatment handpiece.
Andersen et al. disclose: focusing pump and data signal into a multimode optical fiber using a lens (pump beam shaping segment) (col 4, lines 47-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bhawalkar as modified by adding a lens to the handpiece to focus the pump beam into the amplifier in order to improve coupling between the pump laser and the amplifier. The device as modified discloses: deliver a specific spot size into an amplifier gain medium for optimizing extraction efficiency.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhawalkar et al. (2009/0227995) in view of Lin et al. (2013/0107898), Rieger et al. (5,742,634), Frolov et al. (2004/0156096) and Burkholder et al. (2014/0219299).

Regarding claim 13, Bhawalkar as modified do not disclose: further comprising a variable attenuator operable to adjust pump beam energy for the seed laser and to actively control time delay of Q-switched pulses to avoid missing Q-switched pulses. 
Burkholder et al. disclose: a variable attenuator operable to adjust pump beam energy for the seed laser (Fig. 6, [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bhawalkar as modified by adding a variable attenuator between the pump laser and the seed laser in order to actively control the timing of the seed laser pulses. The device as modified disclose: o actively control time delay of Q-switched pulses to avoid missing Q-switched pulses.

Regarding claim 14, Bhawalkar as modified wherein the variable attenuator is also operable to prevent generation of multiple Q-switched pulses (implicitly taught by the active Q-switch). 

Regarding claim 15, Bhawalkar as modified do not disclose: further comprising a variable attenuator operable to actively control the pump energy to the amplifier to regulate the amplified laser energy. 
Kang et al. disclose: externally-controlled variable light attenuator that can be set to either attenuate light in resonator 106 so that it cannot return to gain medium 102 or allow light to reflect back to gain medium 102 (Fig. 1, [0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bhawalkar as modified by using an externally-controlled variable light attenuator as the Q-switch in order to actively control the timing of the laser pulses. The device as modified discloses: a variable attenuator operable to actively control the pump energy to the amplifier to regulate the amplified laser energy.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bhawalkar et al. (2009/0227995) in view of Lin et al. (2013/0107898), Rieger et al. (5,742,634), Frolov et al. (2004/0156096) and Bazzocchi (6,295,161).

Regarding claim 16, Bhawalkar as modified do not disclose: wherein the optical fiber has a length selected to mode-scramble a pumping energy such as to provide a homogenous pumping energy distribution at an output of the multi-mode optical fiber, whereby the amplifier is insensitive to output beam quality fluctuations in the seed laser and pump laser. 
Bazzocchi discloses: optical fiber has a length selected to mode-scramble a pumping energy (Fig. 5A, col 6, line 66 to col 7, line 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bhawalkar as modified by adding a mode scramble section to the optical fiber in order to generate a multimode pump power signal that can be efficiently transferred into the amplifier. The device as modified discloses: to provide a homogenous pumping energy distribution at an output of the multi-mode optical fiber, whereby the amplifier are insensitive to output beam quality fluctuations in the seed laser and pump laser.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bhawalkar et al. (2009/0227995) in view of Lin et al. (2013/0107898), Rieger et al. (5,742,634), Hipsley (2014/0316388) and Andersen et al. (6,236,497).

Regarding claim 21, Bhawalkar et al. disclose: a pump laser (110) operable to generate a pump laser beam (Fig. 1, [0040]); a seed laser (120) operable to receive the pump laser beam and to generate a seed laser beam (Fig. 1, [0040]).
Bhawalkar et al. do not disclose: sub-nanosecond laser system, an optical fiber operable to receive the pump laser beam and the seed laser beam; and a treatment handpiece comprising an amplifier and a pump beam shaping element operable to receive the seed laser beam and pump energy 
Lin et al. disclose: an optical fiber (124) operable to receive the seed laser beam; and an amplifier (134) coupled to the optical fiber and operable to receive the seed laser from the optical fiber (Fig. 1, [0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bhawalkar by adding an optical fiber and amplifier as disclosed by Lin between the seed laser and the frequency doubling crystal in order to transport the optical output from the seed laser over a longer distance and to further amplify the seed laser output. The device as modified discloses: an optical fiber operable to receive the pump laser beam and the seed laser beam.
Bhawalkar as modified do not disclose: sub-nanosecond laser system, and a treatment handpiece comprising an amplifier and a pump beam shaping element operable to receive the seed laser beam and pump energy from the optical fiber, wherein the pump laser, seed laser, and the optical fiber are located outside of the treatment handpiece.
Rieger et al. disclose: Q-switched sub-nanosecond laser system (col 1, lines 14-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bhawalkar as modified by designing the Q-switched cavity with a short resonator in order to obtain sub-nanosecond laser pulses.
Bhawalkar as modified do not disclose: a treatment handpiece comprising an amplifier and a pump beam shaping element operable to receive the seed laser beam and pump energy from the optical fiber, wherein the pump laser, seed laser, and the optical fiber are located outside of the treatment handpiece.
Hipsley discloses: fiber laser device with amplifier located in a handpiece, wherein the pump laser, seed laser, and the optical fiber are located outside of the treatment handpiece (Fig. 1, [0074]). It 
Bhawalkar as modified do not disclose: a pump beam shaping element operable to receive the seed laser beam and pump energy from the optical fiber.
Andersen et al. disclose: focusing pump and data signal into a multimode optical fiber using a lens (pump beam shaping segment) (col 4, lines 47-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bhawalkar as modified by adding a lens to the handpiece to focus the pump beam and seed beam into the amplifier in order to improve coupling between the pump laser and seed laser with the amplifier. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828